Citation Nr: 1742215	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sensory polyneuropathy of the right upper extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran who served on active duty from February 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2008 and June 2010 by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In July 2014, February 2016, and March 2017, the Board remanded the matters on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his sensory polyneuropathy of the right upper extremity and sensory polyneuropathy of the bilateral lower extremities are related to herbicide exposure during active service. 

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are deemed service-connected.  Polyneuropathy is not on the list of diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Early onset peripheral neuropathy is listed a presumptive disorder, but is subject to a requirement that it have been manifest to a compensable degree within a year of the last exposure to herbicides.  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
Review of the service personnel records as well as additional evidence of record reflected that the Veteran served aboard the USS Pitkin County in the official waters of Vietnam through March 1, 1970, a LST vessel that was on the inland waterways of Vietnam.  All vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  Thus, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam.

Service treatment records are void of any findings or diagnoses of peripheral neuropathy.  Post-service VA and private treatment records dated from 2008 to 2016 revealed findings of peripheral nerve disease, severe neuropathy of the feet versus radiculopathy, peripheral neuropathy with a significant neuropathic pain, mild sensory systemic peripheral neuropathy of the right upper extremity, and idiopathic peripheral neuropathy.

During his December 2015 Board hearing, the Veteran indicated that he first noticed symptoms of peripheral neuropathy eight to ten years earlier.  In additional written statements of record, the Veteran has reported that he had symptoms of peripheral neuropathy for a longer period of time but had not known what they meant.

The Veteran submitted medical opinions from multiple private physicians.  In November 2008, Dr. E. H. G. indicated that he could not either state or deny any relationship between the Veteran's current sensory deficit and history of a possible exposure to Agent Orange.  In a September 2009 statement, the same physician opined that, "there is a possibility that the particular toxic exposure is playing a significant role in his symptoms."  In an August 2010 statement, Dr. S. S. opined that, "Given [the Veteran's] indication of past exposure, I feel that Agent Orange is a reasonably etiology for some of his ongoing lower extremity symptoms."

In the February 2016 Remand, the Board requested that the AOJ obtain a VA examination to determine the current nature and likely etiology of any diagnosed polyneuropathy of the right upper extremity and sensory polyneuropathy of the bilateral lower extremities.  The examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's polyneuropathy of the right upper extremity and sensory polyneuropathy of the legs and feet were related to his in-service exposure to herbicides.

In an April 2016 VA examination report, the examiner diagnosed right carpal tunnel syndrome as well as bilateral lower extremity sensory polyneuropathy.  After reviewing the record and examining the Veteran, the examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner indicated that a nexus was not established.  It was noted that although the Veteran had bilateral lower extremity sensory polyneuropathy as well as a right upper extremity nerve condition, there was no additional evidence to support the claimed conditions were related to Agent Orange exposure.  The examiner then specifically indicated that evidence was needed to support a nerve condition beginning within one year after service, which would have been March 1971, and documentation of record showed that the claimed conditions began in 2008.

The VA medical opinion contained in the April 2016 VA examination report was deemed inadequate by the Board.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the April 2016 VA examiner clearly provided an effective opinion that the Veteran's diagnosed polyneuropathy was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board determined that the evidence of record did not adequately address whether the Veteran's right arm and bilateral lower extremity polyneuropathy diagnosed post-service, a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange, was causally related to events during his military service or any incident therein, to include herbicide exposure.  

In the March 2017 Remand, the Board requested that the AOJ obtain a VA medical opinion as to whether the diagnosed sensory polyneuropathy of the right upper extremity and bilateral lower extremities (a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange) was related to the Veteran's military service, to include as due to presumed in-service herbicide exposure.  The examiner was specifically requested to discuss and acknowledge the findings in the post-service private treatment records (particularly the statements from private physicians dated in November 2008, September 2009, and August 2010 suggestive of a possible relationship between the Veteran's claimed disorders and presumed in-service herbicide exposure) as well as the April 2016 VA examination report.  

In an August 2017 VA examination report and medical opinion, the examiner listed diagnoses of peripheral neuropathy.  It was further noted that August 2008 electromyograph (EMG)/nerve conduction velocity (NCV) testing of the upper extremity revealed compressive neuropathy of the median nerve at the wrist superimposed on clinical and electrophysiologic evidence of mild sensory systemic peripheral neuropathy.  A November 2008 NCV of the lower extremities revealed sensory neuropathy as well as mild axonopathy involving posterior tibial nerves with prolongation in the MDL's values and possibility of tarsal tunnel syndrome.  The examiner then opined that it was not at least as likely as not that the peripheral neuropathy of the right median nerve and lower extremity neuropathy were incurred during military service or as a result of herbicide exposure during military service.  In the cited rationale, the examiner simply noted that the onset of the claimed conditions occurred 36.5 years post military discharge and that the EMG/NCV also showed compressive type of neuropathies for both the right hand and lower extremities.

Based on the foregoing, the August 2017 VA examination report and medical opinion are deemed inadequate as well as unresponsive to the Board's March 2017 remand directives, as the examiner did not address and discuss the findings in the post-service private treatment records (particularly the statements from private physicians dated in November 2008, September 2009, and August 2010 suggestive of a possible relationship between the Veteran's claimed disorders and presumed in-service herbicide exposure).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran received VA medical treatment for his claimed disorders from Corpus Christi VA Outpatient Clinic (VAOPC) and Texas Valley Coastal Bend VA Healthcare System (HCS).  As the evidence of record only includes treatment records dated up to September 2017 from those facilities, all additional pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed sensory polyneuropathy of the right upper extremity and bilateral lower extremities from Texas Valley Coastal Bend VA HCS and Corpus Christi VAOPC for the time period from September 2017 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed sensory polyneuropathy of the right upper extremity and bilateral lower extremities.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sensory polyneuropathy of the right upper extremity and bilateral lower extremities (a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange) was related to the Veteran's military service, to include as due to presumed in-service herbicide exposure.  

While the April 2016 VA examiner clearly provided an effective opinion that the Veteran's diagnosed polyneuropathy was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board has determined that the evidence of record does not adequately address whether the Veteran's right arm and bilateral lower extremity polyneuropathy diagnosed post-service, a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange, was causally related to events during his military service or any incident therein, to include herbicide exposure.  The examiner is informed that VA regulations do not preclude the Veteran from establishing service connection for sensory polyneuropathy of the right upper extremity and bilateral lower extremities with proof of actual direct causation.  

In so doing, the examiner must discuss and acknowledge the findings in the post-service private treatment records (particularly the statements from private physicians dated in November 2008, September 2009, and August 2010 suggestive of a possible relationship between the Veteran's claimed disorders and presumed in-service herbicide exposure) as well as VA examination reports dated in April 2016 and August 2017.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  After the development requested has been completed, the AOJ must review any medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2017 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

